East Central s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                        May 8, 2015

                                   No. 04-14-00341-CV

BOARD OF ADJUSTMENT FOR CITY OF SAN ANTONIO & Sarosh Management, LLC
                       d/b/a A-Z Food Mart,
                             Appellants

                                            v.

                      EAST CENTRAL INDEP. SCH. DISTRICT,
                                  Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-17596
                        Honorable Laura Salinas, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


      The panel has considered the appellant Board of Adjustment for the City of San
Antonio’s Motion for Rehearing, and the motion is DENIED.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court